Citation Nr: 0830594	
Decision Date: 09/10/08    Archive Date: 09/16/08

DOCKET NO.  05-29 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for residuals of 
hepatitis C.

2.  Entitlement to an initial rating in excess of 10 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel




INTRODUCTION

The veteran had active duty from August 1965 to August 1968.  
Among his awards, he received the Combat Infantryman's Badge.   

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
service connection for hepatitis C and granted service 
connection for PTSD, evaluated as 10 percent disabling.  

On his VA Form 9, the veteran requested a Travel Board 
hearing.  A hearing was subsequently scheduled for him in 
July 2008.  However, he failed to appear for that hearing.  A 
postponement was not requested or granted.  He has not 
asserted any good cause for missing the hearing or requested 
that it be re-scheduled.  Under these circumstances, the 
regulations consider the hearing request to have been 
withdrawn.  38 C.F.R. § 20.702 (2007).  


FINDINGS OF FACT

1.  Risk factors for Hepatitis C were not shown in service; 
Hepatitis C was not shown for many years after discharge.

2.  Hepatitis C is unrelated to service. 

3.  For the period prior to February 2, 2005, the veteran's 
service-connected PTSD symptomatology was no more than mild. 

4.  For the period beginning February 20, 2005, the veteran's 
service-connected PTSD symptomatology has more nearly 
approximated occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.


CONCLUSIONS OF LAW

1.  Residuals of hepatitis C were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1154, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).

2.  For the period prior to February 2, 2005, the criteria 
for an initial rating in excess of 10 percent for PTSD have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321, 4.1, 4.2, 4.7, 4.19, 4.126, 4.130, Diagnostic Code 
(DC) 9411 (2007).

3.  For the period beginning February 2, 2005, the criteria 
for a rating of 30 percent, but not more, for PTSD have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, 4.19, 4.126, 4.130, DC 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in June 2003, September 2004, and 
December 2004, the RO satisfied its duty to notify the 
veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2007).  Specifically, the RO notified the veteran 
of: information and evidence necessary to substantiate the 
claims; information and evidence that VA would seek to 
provide; and information and evidence that the veteran was 
expected to provide.  In March 2006 and May 2008, the RO also 
notified the veteran of the process by which initial 
disability ratings and effective dates are established. 
 Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

With regard to the claim for service connection for PTSD, the 
Board notes that this appeal arises from the veteran's 
disagreement with the initial evaluation following the grant 
of service connection for PTSD.  Courts have held that once 
service connection is granted, the claim is substantiated.  
Additional notice is not required and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007). 

As to VA's duty to assist, VA has associated with the claims 
folder the veteran's private and VA treatment records.  He 
indicated that he received treatment at the VA Medical Center 
(VAMC) in Los Angeles.  In August 2007, the VAMC Los Angeles 
indicated that it was unable to locate the records in their 
archives.  

The Board finds that additional efforts to obtain these 
records would be futile, and as such, the Board finds that VA 
has fulfilled its duty to assist in obtaining such records.  
In any case, he was afforded a formal VA psychiatric 
examination in December 2004.  The Board finds that no 
additional assistance is required to fulfill VA's duty to 
assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).  Thus, the duties to notify and assist have 
been met.

Service Connection for Residuals of Hepatitis C

The veteran asserts that he has hepatitis C as a result of a 
blood transfusion in service when he was treated for fatigue 
in Japan. 

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

In Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), the 
United States Court of Appeals for the Federal Circuit held 
that under 38 U.S.C.A. § 1154(b), a combat veteran's 
assertions of an event during combat are to be presumed if 
consistent with the time, place and circumstances of such 
service.  However, 38 U.S.C.A. § 1154(b) can be used only to 
provide a factual basis upon which a determination could be 
made that a particular disease or injury was incurred or 
aggravated in service, not to link the claimed disorder 
etiologically to a current disorder.  See Libertine v. Brown, 
9 Vet. App. 521, 522-23 (1996).  Section 1154(b) does not 
establish service connection for a combat veteran; it aids 
him by relaxing the adjudicative evidentiary requirements for 
determining what happened in service.

In this case, the veteran's DD-214 confirms that he received 
the Combat Infantryman's Badge.  While he is a combat 
veteran, he does not contend nor does the evidence show that 
he was exposed to hepatitis C due to combat.  The veteran 
asserts that he was exposed to hepatitis C during a blood 
transfusion in service.  

The veteran currently has hepatitis C as noted in numerous 
treatment records.  On various occasions, he has identified 
his hepatitis C risk factors as a blood transfusion prior to 
1992, blood exposure, and tattoos (which he contends a friend 
gave him).  

Service personnel and treatment records show that the veteran 
was hospitalized in November 1966 in Japan.  He was admitted 
for 44 days for evaluation of a heart murmur and it was noted 
that he was asymptomatic throughout his hospital stay.  The 
discharge diagnosis was medical observation for aortic 
stenosis, no disease found, and sickle cell trait.  The 
examination report at service discharge was negative for any 
findings of hepatitis C or any other liver disorder. 

Based on the evidence, the Board finds that service 
connection for hepatitis C is not warranted.  There was no 
indication in service of hepatitis C.  In fact, the first 
indication of hepatitis C in the record was not until 
approximately 2001, although he indicated that he was first 
diagnosed in 1980.  Parenthetically, the Board notes that 
Hepatitis C was not identified until the late 1980s.

Nonetheless, affording the veteran the benefit of doubt by 
assuming for the purpose of this decision that his 
symptomatology was first identified in 1980, the Board notes 
that this is still a 12 year gap after service discharge.  In 
view of the lengthy period without treatment, there is no 
evidence of continuity of symptomatology and this weighs 
against the claim.  

Additionally, the veteran contends that his risk factor for 
hepatitis C in service was from a blood transfusion during 
service.  While service treatment records do reflect that he 
was hospitalized, there is no indication that he had a blood 
transfusion or any sort of surgical procedure during his 
hospitalization.  The records refect that he was observed for 
a heart murmur during his admission.  Therefore, the evidence 
does not support the veteran's contention as to a hepatitis 
risk factor in service.

Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the medical evidence does not attribute the 
veteran's Hepatitis C to active duty, despite his contentions 
to the contrary.  Of note, no private or VA medical 
professional has rendered such a nexus opinion.  

Moreover, given the absence of in-service evidence of chronic 
manifestations of the disorders on appeal, no evidence of the 
disorders for many years after separation, and no competent 
evidence of a nexus between service and the veteran's claim, 
a remand for a VA examination would unduly delay resolution.  
Thus, while there is current evidence of hepatitis C, there 
is no indication that a disability is associated with 
service.  See Charles v. Principi, 16 Vet. App. 370 (2002).  

Indeed, in view of the absence of a finding of hepatitis C in 
service, the lack of diagnosis of the claimed disability 
until several years post-service, and the lack of verified 
hepatitis C factors during service (i.e. evidence of a blood 
transfusion as asserted by the veteran), any opinion relating 
pertinent disability to service would certainly be 
speculative.  However, service connection may not be based on 
a resort to pure speculation or even remote possibility.  See 
38 C.F.R. § 3.102.  The duty to assist is not invoked, even 
under Charles, where "no reasonable possibility exists that 
such assistance would aid in substantiating the claim."  38 
U.S.C.A. 5103A(a)(2).      
  
In adjudicating this claim, the Board must assess the 
competence and credibility of the veteran.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  Recently, in 
Barr v. Nicholson, 21 Vet. App. 303 (2007), the United States 
Court of Appeals for Veterans Claims (Court), citing Layno v. 
Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge; see also 38 C.F.R. 
§ 3.159(a)(2) (competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to weigh and assess the evidence.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

In this capacity, the Board finds the veteran is competent to 
attest to his observations of his disorder.  Layno; 38 C.F.R. 
§ 3.159(a)(2).  However, as a lay person, he is not competent 
to diagnose any medical disorder or render an opinion as to 
the cause or etiology of any current disorder (i.e. that he 
currently has hepatitis C related to service) because he does 
not have the requisite medical expertise.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the appeal 
is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Increased Rating for PTSD

The veteran essentially contends that his PTSD symptoms are 
more severe than contemplated by the current 10 percent 
disability evaluation.  

Since the initial grant of service connection, the veteran's 
PTSD has been assigned a 10 percent rating.  In an appeal of 
an initial rating, consideration must be given to "staged" 
ratings, i.e., disability ratings for separate periods of 
time based on the facts found.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  The Board will thus consider 
entitlement to "staged ratings" in this case.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Each disability must be viewed in 
relation to its history, with an emphasis on the limitation 
of activity imposed by the disabling condition.  Medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.2, 4.7.  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign a rating based on all the evidence 
of record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  

When evaluating the level of disability from a mental 
disorder, the rating agency will also consider the extent of 
social impairment, but shall not assign a rating solely on 
the basis of social impairment. See 38 C.F.R. § 4.126.  Age 
may not be considered as a factor in evaluating a service-
connected disability.  38 C.F.R. § 4.19.

Under the relevant rating criteria, a 10 percent disability 
rating is assigned for a psychiatric disorder (including 
PTSD) when there is occupational and social impairment due to 
mild or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress; or symptoms controlled by continuous 
medication.  38 C.F.R. § 4.130, DC 9411.

A 30 percent disability rating is assigned when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  Id.

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
[citing the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM- 
IV), p. 32].  An examiner's classification of the level of 
psychiatric impairment at the moment of examination, by words 
or by a GAF score, is to be considered, but it is not 
determinative of the percentage VA disability rating to be 
assigned; the percentage evaluation is to be based on all the 
evidence that bears on occupational and social impairment.  
See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 1995); 60 Fed. 
Reg. 43186 (1995).

VA afforded the veteran a psychiatric examination in December 
2004.  His symptoms included sleep problems, intrusive 
thoughts about Vietnam, flashbacks, anxiety, and panic 
attacks.  He reported having 10-15 jobs over the last 35 
years, the last one of which he worked for eight years.  He 
indicated that his Vietnam experience affected his 
employment.  

On evaluation, the examiner observed that the veteran was 
alert; oriented to time, place, and person; calm and 
reserved; and had a short attention span.  The examiner also 
noted that the veteran was casually dressed.  His speech was 
circumstantial, it took awhile for him to respond to the 
examiner's questions, but he displayed good eye contact.  He 
also had a restricted affect and impulse control was good.  

As to communication, the veteran did not display any 
significant impairment other than his circumstantial 
thinking, behavior, and thought processes which were slightly 
slow.  He demonstrated some obsessional behavior.  On 
testing, he was able to spell the word "world" forwards and 
backwards when concentrating, and he remembered three out of 
three words at three minutes with prompting.  

Additionally, the veteran was not suicidal or homicidal, 
delusional, nor did he have hallucinations.  As to activities 
of daily living, it was noted that he paid his bills and 
bathed every other day.  A diagnosis of PTSD was noted and a 
GAF score of 64 was assigned.  

VA treatment records dated on February 2, 2005 and in March 
2005 noted that the veteran complained of intrusive 
recollections of war trauma, distressing dreams, dissociative 
flashbacks, persistent avoidance of stimuli reminding him of 
combat events, diminished interest in significant activities, 
outburst of anger, irritability, sleep disturbance, 
difficulty concentrating, impaired memory functions, and 
exaggerated startle response to noise.  

The clinicians observed that the veteran was well-groomed and 
fully oriented.  His memory appeared grossly intact, his 
speech was clear and coherent, his affect was appropriate, 
and his mood appeared dysthymic.  He denied suicidal and 
homicidal ideation, and auditory hallucinations.  The veteran 
was also noted to be depressed with an irritable affect. The 
diagnoses were PTSD and GAF scores of 45 were assigned.  

Based on the evidence, the Board finds that for the period 
prior to February 2, 2005, the veteran's service-connected 
PTSD symptomatology more nearly approximates the criteria set 
forth in the current 10 percent disability rating.  He has 
been shown to have occupational and social impairment due to 
mild or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress but he has not been shown to have 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks to warrant a higher rating.  

Although the veteran indicated that his Vietnam experience 
affected his employment, he had not demonstrated any 
significant impairment as a result of his PTSD.  While he 
reported sleep problems, anxiety, and panic attacks, he had 
not demonstrated symptoms such as depressed mood, 
suspiciousness, or mild memory loss.  

Likewise, during this period, his GAF score of 64 falls 
within the GAF score range of 61 to 70 which demonstrate mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social or occupational functioning but 
generally functional pretty well.  38 C.F.R. § 4.130 
[incorporating by reference the VA's adoption of the DSM-IV, 
for rating purposes].  Accordingly, for the period prior to 
February 2, 2005, the veteran's PTSD symptoms had not met the 
criteria for a disability rating in excess of 10 percent.   

However, for the period beginning February 2, 2005, the Board 
finds that the veteran's PTSD symptoms more nearly 
approximate a 30 percent rating.  He has demonstrated 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks, due to such symptoms as depressed 
mood, anxiety, panic attacks, chronic sleep impairment, and 
mild memory loss.  Given the diminished interest in 
activities, irritability, sleep disturbances, diminished 
concentration, and impaired memory, the Board finds that a 30 
percent rating is warranted.

However, the Board finds that the evidence does not support a 
rating in excess of 30 percent for the period beginning 
February 2, 2005.  Specifically, his affect was appropriate, 
speech was clear and coherent, he was well-groomed and 
oriented, and memory was grossly intact.  While he was 
depressed and irritable, the evidence does not show that 
symptoms consistent with a higher rating.  

Furthermore, his GAF scores of 45 fall within the score range 
of 41 to 50 which reflect serious symptoms or any serious 
impairment in social or occupational functioning, which the 
Board finds is consistent with a 30 percent rating, but no 
more.  See 38 C.F.R. § 4.130.  Therefore, as of February 2, 
2005, the criteria for a 30 percent rating, but not more, for 
PTSD have been met.

Finally, the veteran has not been hospitalized for his 
disability and no evidence suggests this disability prevented 
him from working.  While the December 2004 VA examiner stated 
that PTSD had some effect on the veteran's employment, a 
March 2005 VA treatment record noted that the veteran was 
trying to find a job that will interest him.  In any case, 
the existing schedular rating is already based upon the 
average impairment of earning capacity, and is intended to be 
considered from the point of view of the veteran working or 
seeking work.  A referral for consideration of an 
extraschedular rating is not warranted.  38 C.F.R. § 3.321 
(b)(1).


ORDER

Service connection for residuals of hepatitis C is denied.

For the period prior to February 2, 2005, an initial rating 
in excess of 10 percent for PTSD is denied.

For the period beginning February 2, 2005, a rating of 30 
percent, but no more, for PTSD is granted, subject to the 
regulations governing the award of monetary benefits.



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


